            Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION


                                                )
 AMERICAN FAMILY LIFE ASSURANCE                 )
 COMPANY OF COLUMBUS,                           )
                                                ) Civil Action No. 4:21-cv-00058
        Plaintiff,                              )
                                                )
 v.                                             )
                                                )
 BANCTEC, INC. and EXELA                        )
 TECHNOLOGIES, INC.,                            )
                                                )
        Defendants.                             )
                                                )
                                                )


         VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF AND SPECIFIC
                            PERFORMANCE

       Plaintiff American Family Life Assurance Company of Columbus (“Aflac”) hereby brings

this Complaint against Defendants BancTec, Inc. (“BancTec”) and Exela Technologies, Inc. as

assignee of BancTec and administrator of that certain Master Services Agreement at issue

(“Exela”), and shows the Court the Following:

                                NATURE OF THE ACTION

       1.       This is an action to require Defendants’ immediate performance of various

termination obligations pursuant to the terms of the Master Services Agreement between Aflac

and BancTec (the “Agreement”), under which Exela, who assumed BancTec’s contractual

obligations through an assignment in 2018, agreed to perform inbound mail processing, document

processing, and cash management operations for Aflac, functions that are critical to Aflac’s
            Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 2 of 16




business and which substantially impact Aflac’s ability to make its insurance customers whole by

processing their claims in a proper and timely manner (the “Services”).1

       2.       The Services were originally performed in-house by Aflac but were outsourced to

BancTec pursuant to the Agreement beginning in 2008.

       3.       Defendants’ immediate performance of the termination obligations under the

Agreement are necessary prerequisites for the turnover and return of the Services back to Aflac,

in order for Aflac to begin operations of the Services as soon as possible and by no later than May

24, 2021.

       4.       Aflac had the right to terminate the Agreement for cause or for convenience and,

upon notice of termination, the right to require that Exela assist in transferring the Services, to

Aflac or a third party, for a period of up to eighteen months.

       5.       Since the spring of 2020, the quality of Exela’s performance of the Services have

dramatically deteriorated, in part due to Exela’s increasing employee attrition, resulting in delays

in Aflac’s claims handling process and frustrating its customers and insureds. After Exela

repeatedly failed to meet numerous performance indicators, Aflac first tendered to Exela a notice

of termination for convenience on November 5, 2020, and subsequently tendered a notice of

termination for cause on March 15, 2021, and requested Exela’s assistance in transitioning the

subject Services, with Aflac scheduled to take over the subject services effective May 24, 2021.

Despite the impending deadline, and continuing deteriorating performance, Exela has refused to

perform simple, preliminary steps to transfer the Services back to Aflac.



1
  Because the contents of the Master Services Agreement and amendments thereto contain
certain proprietary information have been deemed confidential, the agreement is not attached but
if needed, will be filed either under seal pursuant to a motion and the Court’s order, or
alternatively, filed in a redacted format upon the parties’ agreement as to the portions that must
be redacted.

                                                 2
              Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 3 of 16




         6.       Based thereon, Aflac seeks a declaration of Exela’s breach, emergency injunctive

relief and Exela’s specific performance to protect Aflac’s business operations, goodwill and

reputation with its customers, and ensure it continues to meet its statutory duties to its insureds, by

the Court ordering Exela to fulfill its contractual obligations.

                            PARTIES, JURISDICTION, AND VENUE

         7.       Plaintiff American Family Life Assurance Company of Columbus is a foreign

insurance company, organized under the laws of the State of Nebraska, having its principal place

of business at 1932 Wynnton Rd, Columbus, Georgia. Accordingly, Aflac is a citizen of Georgia

and Nebraska.

         8.       BancTec is a corporation incorporated and existing under the laws of the State of

Delaware, having its principal place of business at 2701 East Grauwyler Road, Irving, Texas.

Therefore, BancTec is a citizen of the State of Delaware and Texas.

         9.       BancTec may be served with summons and this Complaint via its registered agent

for service, Corporation Service Company, located at 40 Technology Parkway South, Suite 300,

Norcross, Georgia 30092.

         10.      Exela Technologies, Inc. is a corporation incorporated and existing under the laws

of the State of Delaware, also having its principal place of business at 2701 East Grauwyler Road,

Irving, Texas. Therefore, Exela is a citizen of the State of Texas.

         11.      Exela may be served with summons and this Complaint via its registered agent for

service, Cogency Global Inc., located at 850 New Burton Road, Suite 201, Dover, Delaware,

19904.

         12.      The Services at issue are performed primarily at Defendant’s Brookstone

Operations Center, located at 2300 Brookstone Center, Columbus, Georgia 31906.




                                                  3
          Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 4 of 16




        13.     This Court has specific personal jurisdiction over Defendants BancTec and Exela,

which consented to this Court’s personal jurisdiction as part of the Agreement, and which operate

the business for the Services at issue within this judicial district.

        14.     This Court has subject matter jurisdiction over Aflac’s claims pursuant to 28 U.S.C.

§§ 1332 and 1367, as there is complete diversity between the parties and the amount in controversy,

the value of Exela’s obligations under the Master Services Agreement, exceeds $75,000.00,

exclusive of interest, fees and costs. Hunt v. Washington State Apple Advert. Comm'n, 432 U.S.

333, 347 (1977) (“In actions seeking declaratory or injunctive relief, it is well established that the

amount in controversy is measured by the value of the object of the litigation.”).

        15.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1), (b)(2) and (d)

because both Defendants are deemed to reside in this juridical district where they have sufficient

contacts, the subject matter of the lawsuit is an Agreement that concerns acts and performance

required of Defendants at their business operation and at Aflac’s business operation, both of which

are located in this judicial district. Venue is also proper in this Court because of the parties’ express

consent that venue would lie in this Court.

                                     STATEMENT OF FACTS

        16.     On May 15, 2008, Aflac entered into the Agreement with BancTec, under which

BancTec, and subsequently Exela, was responsible for performing the Services, including

processing all incoming mail, processing all payments received by Aflac, preparing all incoming

documents and files for imaging and ingestion, imaging all documents received for further

processing, ingesting all documents into various workflow systems for further processing by Aflac,

and reconciling all apparent payment discrepancies.




                                                   4
           Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 5 of 16




       17.     Exela was formed and acquired BancTec through merger in 2016, and Exela

assumed and guaranteed BancTec’s obligations, including the Services and the required

termination obligations at issue under the Agreement, in 2018.

       18.     Given that the Services concern nearly all of Aflac’s payments, incoming

documents, incoming mail and communications with its customers and insureds, they are essential

to Aflac’s business operations, Aflac’s reputation among its customers, and Aflac’s ability to

satisfy its various statutory obligations to its insureds located in the numerous states around the

country.

       19.     Since spring of 2020, Exela failed on several occasions to meet the performance

levels required for the Services.

       20.     Exela’s performance of the Services dramatically deteriorated, in part due to

Exela’s increasing employee attrition.

       21.     In an effort to stave off and mitigate the harm caused by Exela, in or about

November 2020, Aflac decided to bring the Services back in-house, and pursuant to that decision,

sent Exela a notice of termination of the Agreement for convenience on November 5, 2020, with

a planned turnover date of February 2021 (the “November Termination Notice”).

       22.     Exela, however, suggested and Aflac agreed, that the parties would continue to

operate under the Agreement while allowing Aflac to still invoke the termination rights under

Section 13 of the Agreement. Exela then delayed negotiations for months, ultimately refused to

enter an agreement stating its intent to proceed under the termination rights, and refused to issue

the WARN Act notice Exela stated it is required to issue to the employees who provide the Services

for Aflac which prevents Aflac from making offers of employment to those employees.




                                                5
          Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 6 of 16




       23.     Because of Exela’s delay and because Exela had breached Critical Performance

Indicators of the Agreement, Aflac tendered the March Termination Notice on March 15, notifying

Exela it was terminating the Agreement for cause, with Aflac scheduled to take over the subject

Services effective May 24, 2021.

       24.     With the March Termination Notice, Aflac also invoked the termination assistance

services from Exela under the Agreement, which require Exela to take certain steps in order to

transfer the Services back to Aflac.


   A. Relevant Terms of the Agreement

       25.     The Agreement provides the following terms relevant to the termination and

Exela’s obligations to transfer the Services:

         12.3 Termination by Aflac for Cause. Aflac may terminate this Agreement
               for cause immediately upon written notice to BancTec by Aflac, if:
         ...
             (b) BancTec fails to meet a given Critical Performance Indicator for three (3)
                 consecutive months[.]
         ...
         12.5 Termination by Aflac for Convenience. Aflac may elect to terminate
               this Agreement after the thirteenth (13th) month of the Effective
               Date for its convenience, by providing BancTec with ninety (90)
               days' prior written notice stating Aflac's election to terminate for its
               convenience and the effective date of such termination[.]
         ...
         13.2 Extension. Upon any termination of this Agreement by either Party .
               . . Aflac may extend the Term of this Agreement for a period not to
               exceed one (1) year after the otherwise effective date of termination
               . . . The provisions of this Agreement will remain in effect during
               such extension. Aflac may exercise such option by providing
               BancTec written notice of its election to extend (i) following
               termination of this Agreement by Aflac for Cause at least thirty (30)
               days prior to the otherwise effective date of termination . . .
         13.3 Service Transfer Assistance.



                                                  6
Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 7 of 16




     During the period after any termination of this Agreement, or
     expiration of this Agreement (the "Termination Assistance Period"),
     BancTec will perform termination assistance services as reasonably
     requested by Aflac in a Termination Assistance Plan submitted by
     Aflac to BancTec as well as the other rights and services described
     in this Article 13. The Parties will use reasonable efforts to limit the
     Termination Assistance Period to no more than eighteen (18)
     months after the termination or expiration of this Agreement.
13.4 Other Rights. At the expiration or earlier termination of this
     Agreement for any reason, however described, and continuing
     through any extension, renewal and Termination Assistance Period,
     BancTec agrees that:
     ...
     (b) BancTec will sell to Aflac at Aflac's request all other Hardware
         and tangible property that are owned by BancTec and which on
         the date of expiration or termination of this Agreement BancTec
         is using on a dedicated basis to perform the Services. Aflac will
         pay BancTec in such event the fair market value for such
         property, as determined by a mutually agreed appraisal paid for
         by Aflac. In the case of property that BancTec is leasing,
         BancTec agrees to permit Aflac or its designee to either buy-out
         the lease on such property and purchase the property from the
         lessor or assume the lease(s) and secure the release of BancTec
         thereon. Aflac shall be responsible for any sales, use or similar
         Taxes associated with such purchase of such property or the
         assumption of such leases.

     (c) BancTec will offer a license to Aflac at no additional charge
         (other than ongoing support charges not otherwise covered by
         arrangements between BancTec and Aflac) for all Software
         owned by BancTec used in the performance of the Services that
         is made commercially available by BancTec. Aflac shall not be
         obligated to reimburse BancTec for any one-time fees that may
         otherwise be chargeable for such Software.
         ...
     (h) Aflac or its designee shall have the right to make offers of
         employment to any or all BancTec Service Employees who
         devote a substantial portion of their time and effort to the
         performance of the Services for the Aflac Group hereunder.
         BancTec agrees that promptly after either Party sends the other
         Party written notice of termination or expiration, BancTec shall
         supply Aflac at no charge with the names and resumes requested
         by Aflac for the purpose of exercising its rights under this
         Section 13.4; provided that no name or resume for a specific
         employee shall be provided to Aflac until after BancTec has


                                        7
          Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 8 of 16




                     notified the employee of Aflac's interest and obtained the
                     employee's consent. BancTec will waive any provision of any
                     BancTec Service Employee employment contract or covenant
                     that may otherwise limit the right of any such employee to accept
                     employment with the Aflac Group.



   B. Exela’s Willful Breach of the Agreement

       26.     Exela has failed to perform its contractual obligations as required in order to timely

transfer the Services to Aflac, by repeatedly forestalling the implementation of crucial, yet simple,

preliminary steps.

       27.     Since Aflac served the November Termination Notice, the quality of Exela’s

services have quickly deteriorated even further, due in part to the ever-increasing attrition among

Exela’s employees, and Exela repeatedly missed several Critical Performance Indicators.

       28.     Making matters worse, because Exela has known since November that the

Agreement is due to be terminated, its representatives have admitted that it has no incentive to

replace the employees it has lost, further compounding its staffing problems and the performance

issues for the Services and demanded relief from Aflac in the form of service level credits that

accrue due to missed service levels as a precursor to executing any agreements and issuing the

aforementioned WARN Act notice.

       29.     With the March Termination Notice, Aflac invoked its right to Exela’s assistance

in transferring the Services back in-house to Aflac, pursuant to Sections 13.2,13.3, and 13.4 of the

Agreement.

       30.     Because the Services are critical for Aflac’s business, Aflac’s representatives have

endeavored in good faith to timely begin transition of the Services ahead of the turnover of

operations now scheduled to begin May 24, 2021.




                                                  8
         Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 9 of 16




       31.       Exela has failed, however, to perform its transition obligations under Sections 13.2,

13.3 and 13.4 of the Agreement by:

         a)      refusing to effectuate the sale to Aflac of the necessary Hardware as required under

                 13.4(b);

         b)      refusing to offer a license with support and maintenance to Aflac at no additional

                 charge for the Exela software used in the performance of the Services as required

                 under 13.4(c); and

         c)      refusing to supply Aflac with the names and resumes of all Exela “Service

                 Employees who devote a substantial portion of their time and effort to the

                 performance of the Services for the Aflac Group” as required under 13.4(h) and

                 thus allowing Aflac to make offers of employment to such employees.

     EXELA’S FAILURE TO EXERCISE GOOD FAITH AND FAIR DEALING TO
                       TRANSFER THE SERVICES
       32.       Since the November Termination Notice and continuing since the instant March

Termination Notice, Exela has engaged in a pattern of delaying transition of the Services.

       33.       Despite its receipt of the March Termination Notice, Exela has repeatedly

forestalled the implementation of crucial, yet simple, preliminary steps to transfer the Services

back to Aflac.

              Exela’s Failure to Issue Joint Communication to Qualified Employees

       34.       Since Exela’s receipt of the November Termination Notice and the March

Termination Notice, Exela’s representatives have stated that Exela must comply with the Worker

Adjustment and Retraining Notification (“WARN”) Act in order to lawfully transition the Exela

employees who devote a substantial amount of their time and effort to the performance of the

Services to Aflac (“Qualified Employees”).



                                                   9
         Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 10 of 16




       35.     The WARN Act requires employers provide written notice at least 60 calendar days

in advance of a mass layoff, and Exela contends that the termination of the Agreement, transition

of Services and affected jobs, qualifies as a mass layoff by Exela in this instance.

       36.     Notwithstanding the November Termination Notice and the March Termination

Notice, and Aflac notifying Exela of its intent to hire the Qualified Employees, Exela has not yet

taken the most critical and necessary step in order to make this happen – the issuance of the WARN

Act notice with a joint communication from Exela and Aflac informing the Qualified Employees

of the termination of the Services by Exela and the forthcoming employment offers from Aflac.

       37.     Thus, no WARN Act notice has been issued by Exela nor has the joint

communication occurred, Aflac has been given no access to the Qualified Employees, and Aflac

has not been given the opportunity to extend job offers to the Qualified Employees because Exela

has refused to first issue the WARN Act notice and joint communication, along with Aflac, to the

Qualified Employees.

                               Failure to Provide Employee Roster

       38.     Section 13.4(h) of the Agreement gives Aflac the right to make offers of

employment to Exela’s Qualified Employees and to that end, Exela must supply Aflac at no charge

with the names and resumes requested by Aflac.

       39.     Since November 2020 and in the March Termination Notice, Aflac has asked for a

roster of Qualified Employees, and identified March 26, 2021 as the date Aflac intended to extend

offers to the Exela employees it intended to hire.

       40.     However, Aflac’s right to identify those employees has been frustrated and

obstructed as Exela has refused to supply Aflac with the names and resumes of its Qualified

Employees.




                                                10
           Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 11 of 16




                    Refusal to Sell and Transfer Appraised Hardware to Aflac

          41.   Pursuant to Section 13.4(b) of the Agreement, giving Aflac the right to purchase

Exela’s hardware used exclusively to perform the Services, Aflac and Exela agreed upon the third-

party appraisal of the hardware.

          42.   Exela received the final appraisal report for the hardware on March 11, 2021, and

Aflac subsequently identified the hardware it desired to purchase.

          43.   However, Exela has refused to effectuate the sell of that hardware to Aflac or

commit to scheduling arrangements for shipping the same.

                                    Refusal to License Software

          44.   Pursuant to Paragraph 13.4(c) of the Agreement, Aflac and Exela agreed that Exela

would license, support and maintain its commercially available software that it uses to perform the

Services, to Aflac at a specific annual rate.

          45.   However, despite Aflac’s repeated requests, Exela has refused to provide the

specific terms to the software license agreement including support and maintenance, thereby

preventing the transfer of its software.

                                               COUNT I
                                           Declaratory Relief

          46.   Aflac repeats and realleges Paragraphs 1- 45 of this Complaint as if fully restated

herein.

          47.   As stated above, under the Agreement, Exela is required to assist Aflac by

providing transitioning services, as set forth in Sections 13.3-13.4.

          48.   To date, despite Aflac’s repeated requests, Exela has refused to perform crucial,

preliminary steps to transfer the Services to Aflac, and through its delay, has breached the

Agreement by failing to (a) issue a joint communication to its employees, (b) promptly supply



                                                  11
           Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 12 of 16




Aflac with a list of Qualified Employees, (c) sell and relocate the identified hardware to Aflac and

(d) draft a license agreement including support and maintenance for the use of its software.

          49.   Performance under a contract, to be effectual, must be substantially in compliance

with the spirt and the letter of the contract and completed within a reasonable time. O.C.G.A. §

13-4-20.

          50.   Aflac seeks a declaratory judgment finding that Exela is in material breach of the

Agreement.

                                          COUNT II
                             Preliminary and Permanent Injunction

          51.   Aflac repeats and realleges Paragraphs 1-45 of this Complaint as if fully restated

herein.

          52.   Aflac seeks entry of an injunction requiring Exela to: (a) issue the WARN Act

notice and a joint communication to its Qualified Employees; (b) promptly supply Aflac with a

list of Qualified Employees, along with their resumes so that Aflac may review and determine

which employees it would like to extend employment offers; (c) sell and make arrangements to

relocate the identified hardware to Aflac; and (d) provide a complete license agreement including

support and maintenance for the use of Exela’s software by Aflac.

          53.   Aflac faces irreparable harm if Exela’s breaches are allowed to continue. The

transfer of the Services is critical to Aflac’s business operations, Aflac will incur harm to its

reputation and goodwill with its customers without the transfer of the Services, and Aflac faces

exposure to potential liability due to Exela’s failure to meet Critical Performance Indicators in its

provision of the Services.




                                                12
         Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 13 of 16




                                           Count III
                                     Specific Performance

       54.     Aflac realleges and repleads paragraphs 1 through 45 of this Complaint as if fully

restated herein.

       55.     Under Subsection 14.2 of the Agreement, Aflac has the right to maintain an action

for specific performance against Exela to compel compliance with the Agreement.

       56.     Exela defaulted under and materially breached the Agreement.

       57.     Exela failed to cure its defaults under the Agreement after receiving notice from

Aflac pursuant to subsection 20.10. of the Agreement.

       58.     Exela has failed and refuses to perform its transition obligations under the

Agreement.

       59.     The transition provisions of the Agreement at issue are definite, complete in their

essential terms and capable of being enforced without adding terms.

       60.     Aflac has no adequate remedy at law.

       61.     The balance of equities favors an order of specific performance on Exela’s

contractual obligations, and no public policy will be offended by an order of specific performance.

                                            Count IV
                                         Attorneys' Fees
       62.     Aflac realleges and repleads paragraphs 1 through 45 of this Complaint as if fully

restated herein.

       63.     In committing the acts described above, Exela acted in bad faith, has been

stubbornly litigious and caused Aflac unnecessary trouble and expense by, inter alia, engaging in

a course of gamesmanship by delaying and impairing Aflac’s efforts to enforce its rights to bring

the Services back in-house under the transition provisions of the Agreement and by apparently

attempting to withhold Exela’s transition obligations as leverage in a drawn out negotiation to


                                                13
         Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 14 of 16




extract additional monetary consideration from Aflac—in the form of current monthly fees, fees

for transition services and service level support for Exela software, and impede Aflac’s efforts to

enforce its rights under the Agreement.

       64.     Pursuant to O.C.G.A. § 13-6-11, Aflac is entitled to its attorneys’ fees and expenses

of litigation incurred in having been forced to bring this action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following forms of relief:

       a)      A judgment finding Exela has materially breached Sections 13.3 and 13.4 of the

Agreement; and

       b)      An order of specific performance or preliminary and permanent injunction

requiring Exela to perform its termination obligations under the Agreement, including the

following:

                  i.   Issuing the joint communication with Aflac to Exela’s Qualified

                       Employees, informing them of the termination of the Services by Exela and

                       the forthcoming employment offers from Aflac;

                 ii.   Promptly supplying Aflac with the list of Qualified Employees, along with

                       their resumes;

                iii.   Selling and contracting for the relocation of the hardware that Aflac has

                       given notice that it intends to purchase; and

                 iv.   Providing a complete license agreement including support and maintenance

                       for Aflac’s use of Exela’s software necessary for the Services.

       c)      That this Court enter judgment in favor of Aflac and against Defendants BancTec

and Exela and order Defendants to pay Aflac’s attorneys’ fees, expenses of litigation and costs.




                                                 14
 Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 15 of 16




Respectfully submitted this 19th day of April, 2021.


                                     WARGO & FRENCH LLP

                                     /s/ Vernon M. Strickland
                                     Vernon M. Strickland
                                     Georgia Bar No. 345346
                                     Patrick Fitzgerald
                                     Georgia Bar No. 405638
                                     999 Peachtree Street, NE
                                     26th Floor
                                     Atlanta, Georgia 30309
                                     Telephone: 404-853-1500
                                     Facsimile: 404-853-153

                                     Attorneys for Plaintiff




                                       15
Case 4:21-cv-00058-CDL Document 1 Filed 04/19/21 Page 16 of 16
